Name: Commission Regulation (EEC) No 4129/87 of 9 December 1987 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under the combined nomenclature subheadings listed in Annex C to the Agreement between the European Economic Community and Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  means of agricultural production
 Date Published: nan

 Official Journal of the European Communities No L 387 / 931 . 12 . 87 COMMISSION REGULATION (EEC) No 4129 / 87 of 9 December 1987 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under the combined nomenclature subheadings listed in Annex C to the Agreement between the European Economic Community and Yugoslavia 314 / 83 ( 7 ), lists in Annex C the following products under subheadings 0102 90 31 to 37 , 0201 10 90 , 0201 20 11 , 0201 20 31,0201 20 39,0201 20 51 and 0201 20 59 of the domestic bovine species , respectively : 1 . live animals including buffalo other than purebred breeding animals , not yet having any permanent teeth , of a weight of not less than 350 kg but not more than 450 kg in respect of male animals , or of not less than 320 kg but not more than 420 kg in respect of female animals ; 2 . carcases , fresh or chilled , of a weight of not less than 180 kg but not more than 270 kg , and half carcases or 'compensated' quarters of bovine animals other than calves , fresh or chilled , of a weight of not less than 90 kg but not more than 135 kg , with a low degree of ossification of the cartilages ( in particular those of the symphysis pubis and the vertebral apophyses ), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour ; 3 . forequarters , fresh or chilled , of a weight of not less than 45 kg but not more than 68 kg , with a low degree of ossification of the cartilages ( in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour ; 4 . hindquarters , fresh or chilled , of a weight of not less than 45 kg but not more than 68 kg (not less than 38 kg but not more than 61 kg in the case of 'Pistola' cuts ), with a low degree of ossification of the cartilages ( in particular those of the vertebral apophyses ), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ), and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC ) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas , on the basis of Council Regulation (EEC) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( s ), Commission Regulation (EEC) No 1725 / 80 ( 6 ), specified the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under subheadings 01 .02 A II a ), 02.01 A II a ) 1 aa ), 02.01 A II a ) 2 aa ) and 02.01 A II a ) 3 aa ) of the Common Customs Tariff as listed in Annex C to the Interim Agreement between the European Economic Community and Yugoslavia ; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature (combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 1725 / 80 by a new regulation taking over the new nomenclature as well as the new legal base ; Whereas the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia approved by Council Regulation (EEC) No Whereas inclusion under those subheadings is subject to production of the certificate referred to in Article 24 (2 ) ( c ) of the aforementioned Agreement ; whereas the certificate must show that the goods to which it relates correspond exactly to the wording of those subheadings and that they originated in and come from Yugoslavia ; Whereas , pursuant to Article 9 of Council Regulation (EEC ) No 802 / 68 of 27 June 1968 on the common definition of the (!) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . ( 6 ) OJ No L 170 , 3 . 7 . 1980 , p. 4 . ( 7 ) OJ No L 41 , 14 . 2 . 1983 , p. 1 . No L 387 / 10 Official Journal of the European Communities 31 . 12 . 87 Article 3 1 . The certificate , corresponding to the specimen in Annex I , shall be prepared in one original and two copies . It shall be printed and completed in one of the official languages of the Community and also , where appropriate , in the official language or one of the official languages of the exporting country . The competent authority of the Member State in which the products are presented may require a translation of the certificate . 2 . The original and the copies thereof shall be typewritten or completed by hand . In the latter case they must be completed in ink and in block capitals . 3 . The size of the certificate shall be about 210 x 297 mm. The paper used shall weigh not less than 40 grams per square metre . White paper shall be used for the original , pink for the first copy and yellow for the second copy. 4 . Each certificate shall bear an individual serial number followed by the nationality symbol 'YU\ The copies shall bear the same serial number and the same nationality symbol as the original . concept of the origin of goods (*), as last amended by the Actol Accession of Spain and Portugal , the certificate must comply with certain conditions ; Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use ; whereas it is appropriate to lay down certain rules governing the appointment of issuing bodies so as to enable the Community to ensure that the conditions of issue of certificates are observed ; Whereas the wording of the certificate and the conditions for issue and use thereof were determined by mutual agreement with the competent authorities of Yugoslavia ; whereas those authorities have communicated the name of the issuing body; Whereas , pursuant to Article 20 ( 1 ) of Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( 2 ), as last amended by Regulation (EEC) No 467/87 ( 3 ), the general rules for the interpretation of the combined nomenclature and detailed rules for the application thereof apply to the classification of products covered by that Regulation ; Whereas the certificate should be drawn up in an official Community language and , where appropriate , an official language of the exporting country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , HAS ADOPTED THIS REGULATION: Article 4 1 . The original and the first copy of the certificate shall be submitted , with the products to which they refer and within 12 days of the date of issue , to the customs authorities of the Member State in which the products are placed in free circulation . 2 . The second copy of the certificate shall be sent by the issuing body direct to the competent authorities of the Member State in which the products are placed in free circulation . Article 1 The inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species under subheadings :  ex 0102 90 31 to 37  ex 0201 10 90 and ex 0201 20 11  ex 0201 20 31 and ex 0201 20 39  ex 0201 20 51 and ex 0201 20 59 referred to in Annex C to the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia shall be subject to the conditions laid down in this Regulation . Article 5 1 . A certificate shall be valid only if it is duly authenticated by an issuing body appearing in the list in Annex II . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . Article 2 Without prejudice to the provisions of Article 9 ( 2 ) of Regulation (EEC ) No 802 / 68 , a certificate issued in Yugoslavia and fulfilling the requirements laid down in this Regulation shall be submitted when the products referred to in Article 1 are placed in free circulation in the Community . Article 6 H OJ No L 148 , 28 . 6 . 1968 , p. 1 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 3 ) OJ No L 48 , 17 . 2 . 1987 , p. 1 . 1 . An issuing agency may appear on the list only if: 31 . 12 . 87 Official Journal of the European Communities No L 387 / 11 Article 8 Yugoslavia shall send the Commission of the European Communities specimens of the stamps used by its issuing authorities . The Commission shall forward this information to the customs authorities of the Member States . ( a ) it is recognized as such by the exporting country; (b ) it undertakes to verify the particulars shown in the certificates ; (c) it undertakes to provide the Commission and Member States , on request , with all appropriate information to enable an assessment to be made of the particulars shown in the certificates ; (d ) it undertakes to send to the authorities indicated in Article 4 (2 ) the second copy of each authenticated certificate within three days of the date of issue . 2 . The list shall be revised where the condition specified in paragraph 1 ( a ) is no longer satisfied or where an issuing body does not fulfil any of the obligations which it has undertaken . Article 9 Regulation (EEC) No 1725 / 80 is hereby repealed . Article 10 This Regulation shall enter into force on 1 January 1988 . However , until 31 March 1988 , the products covered by this Regulation shall also be admitted under the relevant subheadings listed in Article 1 on presentation of a certificate of the kind used until 31 December 1987 . Article 7 Invoices produced in support of customs declarations shall bear the serial number(s ) of the corresponding certificate(s). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President class="page"> ANNEX I 1 Consignor (full name and address) CERTIFICATE No 0000 ORIGINAL yy CERTIFICATE FOR EXPORTS TO THE EEC OF BOVINE ANIMALS AND MEAT OF BOVINE ANIMALS (Application of Article 24 (2) (c) of the Agreement between the EEC and Yugoslavia) 2 Consignee (full name and address) NOTES A This certificate shall be prepared in one original and two copies. B The original and its two copies shall be typewritten or completed by hand; in the latter case, they must be completed in block letters in ink. C The original and the first copy of the certificate shall be submitted , with the products to which they refer, to the customs authorities of the Member State in which the products are placed in free circulation within 12 days of the date of issue. 3 Item number; marks, numbers, number and kind of packages or head of cattle; desciption of goods 5 Gross weight (kg) 6 Net weight (kg) 4 Combined nomenclature subheading 7 Net weight (kg) (in words) 8 I , the undersigned acting on behalf of the authorized issuing body (box No 9) certify that the goods described abovewere subjected to health inspection at in accordance with the attached veterinary certificate of originate in and come from Yugoslavia and correspond exactly to the definition contained in Annex C to the Interim Agreement of 24 January 1983 between the EEC and Yugoslavia. 9 Authorized issuing body Place: Date: (Stamp of issuing body) (Signature) class="page"> Official Journal of the European Communities No L 387 / 1531 . 12 . 87 ANNEX II .Issuing body : SAVEZNÃ RÃ ½IÃ NI INSPEKTORAT BEOGRAD